Citation Nr: 1329479	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-41 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the service-
connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to 
September 1953. 

The appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2009 rating decision of the U.S. Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted service connection for 
PTSD, evaluated at 30 percent, effective from April 30, 
2009.

Attached to the December 2009 Notice of Disagreement (NOD), 
the Veteran submitted a December 2009 private medical 
statements, which seems to have raised the issue of 
entitlement to a TDIU rating due exclusively to the service-
connected PTSD under the holding in Rice v. Shinseki, 22 
Vet. App. 447, 454-455 (2009) (when entitlement to a TDIU is 
raised during the administrative appeal of the initial 
rating assigned for the underlying disability, it is part of 
the claim for benefits for that disability).  Thus, the 
Veteran has perfected a timely appeal contesting the 
(initial) 30 percent rating for PTSD and raised, within the 
context of this appeal, the issue of a entitlement to a TDIU 
rating due to the service connected PTSD.  See Notice of 
Disagreement, with attached Private Medical Statement, dated 
December 2009; Statement of the Case (SOC), dated August 
2010; Substantive Appeal (VA Form 9), dated October 2010.

The issue concerning the propriety of the initial rating 
assigned for PTSD was previously before the Board in 
November 2011, August 2012, and March 2013, at which time 
the issue was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development.  

Upon remand in March 2013, the Veteran was scheduled for a 
VA examination by the VA Medical Center (VAMC) in May 2013 
for his PTSD claim.  The information of record indicates 
that the Veteran told the VAMC that same month that he was 
withdrawing this claim.  In May 2013, the AMC sent the 
Veteran a letter informing him that a withdrawal of his 
(PTSD) claim must be submitted in writing.  The Veteran did 
not respond, and thus, without written documentation, the 
issue of entitlement to an initial rating in excess of 30 
percent for PTSD, including a TDIU rating, remains on 
appeal.  38 C.F.R. § 20.204 (2012).  

The Veteran's Virtual VA paperless claims file was also 
reviewed in preparing this decision and remand. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since April 30, 2009, the Veteran's PTSD has resulted in 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood.

2.  With resolution of reasonable doubt in favor of the 
Veteran, his service-connected PTSD is shown to be of such 
severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
since April 30, 2009, the criteria for an initial 70 percent 
disability rating, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  The criteria for a TDIU due to the service-connected 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Regarding the TDIU claim, in light of the favorable 
determination being reached in this decision, the Board 
finds that no further discussion of Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 
2012)) compliance is necessary as any error that was 
committed as to either the duties to notify or assist is 
harmless.

Regarding the PTSD claim, under applicable law, VA has a 
duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and, (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the Agency of Original 
Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As to the issue of a higher initial disability for PTSD, the 
appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection for that condition.  As such, pertinent 
regulation provides that VA has not further obligation to 
provide notice under 38 U.S.C.A. § 5103 on this downstream 
element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) 
(2012).  In so providing, the courts have held that once 
service connection is granted, the claim is substantiated, 
further notice as to the "downstream" elements concerning 
the initial rating and effective date is not required, and 
any defect in the notice is not prejudicial.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); see also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the 
section 5103 notice provided before the grant of service 
connection for PTSD was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Goodwin v. 
Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

In any event, the RO furnished the Veteran a SOC that 
addressed the initial rating assigned, included notice of 
the criteria for a higher rating for PTSD, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran 
has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105 (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the Veteran throughout the remainder of the 
administrative appeal process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
STRs and post-service VA and private treatment records have 
been obtained.  The claims file does not present evidence 
that the Veteran is currently receiving disability benefits 
from the Social Security Administration (SSA) for the 
disorder currently on appeal.  Therefore, the Board does not 
need to make an attempt to obtain these records.  The Board 
does not have notice of any additional relevant evidence 
that is available but has not been obtained.  He has been 
afforded a VA examination, and the report of that evaluation 
contains all findings needed to properly evaluate his 
disability.  38 C.F.R. § 4.2 (2012).  

The Board is also satisfied as to substantial compliance 
with its November 2011, August 2012, and March 2013 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, the Veteran's claim was remanded in order for 
the VA to further assist the Veteran in obtaining 
outstanding private treatment records.  Pursuant to the 
November 2011 Board remand, the AMC sent the Veteran a 
November 2011 letter asking him to complete and return a VA 
Form 21-4142 in order for VA to attempt to obtain those 
records.  To date, no response to the November 2011 letter 
has been received and no mail has been returned to the VA.  

The remands also included scheduling the Veteran for a VA 
psychiatric examination.  The AMC scheduled the Veteran for 
a VA examination in September 2012.  Prior to the 
examination, the Veteran was sent a letter in September 2012 
informing him of the consequences of failing to report for 
the examination.  The Veteran failed to report for the 
September 2012 VA examination, and has not provided good 
cause for his absence.  A VA addendum medical opinion was 
then requested, but the VA examiner, in May 2013, found that 
he could not provide a medical opinion without first 
examining the Veteran.  Thus, the Veteran was scheduled for 
a VA examination in May 2013 by the VAMC.  The Veteran told 
the VAMC that same month that he was withdrawing this claim, 
and thus he did not report for the VA examination.  38 
C.F.R. § 3.655(b).  The Veteran was sent a letter in May 
2013 by the AMC informing him that a withdrawal of his claim 
must be submitted in writing.  38 C.F.R. § 20.204.  The 
Veteran did not respond, and thus his claim remains on 
appeal.  Id.  Given that the Veteran has not shown good 
cause for his failure to report for the examination, 38 
C.F.R. § 3.655(b), and in light of the favorable outcome 
discussed below, the Board determines that its action to 
proceed, in part, with adjudication of the appeal, without 
further examination, resulted in no prejudice to the 
Veteran.

Finally, as directed by the remands, the AMC readjudicated 
the Veteran's claim in the July 2012, January 2013, and June 
2013 Supplemental Statements of the Case (SSOCs).  

Based on the aforementioned actions, the Board finds that 
the AMC has substantially complied with the Board's remand 
directives, and no further actions are required.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim concerning 
entitlement to an initial disability rating in excess of 30 
percent for PTSD.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II.  Initial Ratings

Disability evaluations are determined by the application of 
a schedule of ratings that is based on the average 
impairment of earning capacity in civil occupations.  
Separate DCs identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2012).

Where a Veteran appeals the initial rating assigned for a 
disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran is currently in receipt of a 30 percent 
disability rating under 38 C.F.R. § 4.130, DC 9411 for his 
service-connected PTSD, since April 30, 2009, the date of 
his original service connection claim.

The Board notes that psychiatric disabilities are rated 
pursuant to the criteria for the General Rating Formula.  38 
C.F.R. § 4.130. 

Under this Formula, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and, mild 
memory loss (such as forgetting names, directions, recent 
events), warrants a 30 percent rating.  38 C.F.R. § 4.130, 
DC 9411.

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and, inability to 
establish and maintain effective relationships, warrants a 
70 percent disability rating.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and, memory loss 
for names of close relatives, own occupation, or own name, 
warrants a 100 percent disability rating.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or 
social impairment equivalent to what would be caused by the 
symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has embraced the Mauerhan Court's interpretation of 
the criteria for rating psychiatric disabilities.  Sellers 
v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2012)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
Board notes that a GAF score ranging from 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers); a score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job); and, a score of 31 
to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a disability, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the Veteran's disability, which provide the primary basis 
for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Initially, the Board notes that medical records show that 
the Veteran suffered from a traumatic brain injury (TBI) in 
May 2009.  The Veteran was granted service connection for 
PTSD in September 2009, effective April 30, 2009.  However, 
the Veteran is not service-connected for the TBI.  Per the 
Board's remand directives, the Veteran was scheduled for a 
VA examination in September 2012 to properly determine the 
effects of the service-connected PTSD symptoms versus the 
residuals of the Veteran's non-service connected TBI.  Prior 
to the examination, the Veteran was sent a letter in 
September 2012 informing him of the consequences of failing 
to report for the examination.  The Veteran failed to report 
for the September 2012 VA examination, and has not provided 
good cause for his absence.  The usual result of not 
appearing for the scheduled VA examination is that his 
disability will be rated based on the remaining evidence of 
record.  38 C.F.R. § 3.655(b).  Here, however, the Board, in 
its March 2013 remand, found that a VA medical opinion was 
still necessary in order to satisfy VA's duty to assist the 
Veteran.  

Upon remand, a VA addendum medical opinion was requested, 
but the VA examiner, in May 2013, found that he could not 
provide a medical opinion without first examining the 
Veteran.  Thus, the Veteran was scheduled for a VA 
examination in May 2013 by the VAMC.  The Veteran told the 
VAMC that same month that he was withdrawing this claim, and 
thus he did not report for the VA examination.  38 C.F.R. § 
3.655(b).  The Veteran was sent a letter in May 2013 by the 
AMC informing him that a withdrawal of his claim must be 
submitted in writing.  38 C.F.R. § 20.204.  The Veteran did 
not respond, and thus, without written documentation, the 
claim remains on appeal.  Id.  The Veteran has not provided 
good cause for his absence from the examination, and 
therefore, the Board finds that another examination is not 
necessary.  38 C.F.R. § 3.655(b).  The claim was then 
returned to the Board without a recent VA examination or 
medical opinion.  

Nonetheless, as the May 2013 VA examiner found that he could 
not provide a VA addendum medical opinion without an 
examination of the Veteran, as recent examinations of the 
Veteran have been unsuccessful, and as there is no medical 
opinion of record differentiating the Veteran's service-
connected PTSD symptoms and his non-service-connected TBI 
symptoms, the Board finds that it must attribute the 
Veteran's current symptoms to his service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (holding 
that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability).  In this regard, the Board 
will now proceed to rate the Veteran's service-connected 
PTSD based on the evidence of record.  38 C.F.R. § 3.655(b).

In applying the above law to the facts of this case, the 
Board finds it reasonable to conclude that the Veteran is 
entitled to a higher initial disability rating of 70 percent 
for his PTSD.  In this respect, the credible lay and medical 
evidence shows that the Veteran's symptoms of PTSD cause 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411.

In making this determination, the findings of social and 
occupational impairment were made at the June 2009 VA 
psychiatric examination.  At the examination, the Veteran 
stated that he retired a few years ago due, in pertinent 
part, to his psychiatric problems, which made it difficult 
for him to interact with others.  He reported that he was 
currently married, had some friends, and had a relationship 
with his son, who helped him with his bills.  The Veteran 
stated that he had to avoid working with others because he 
was afraid of criticism.  His family noted his emotional 
distance at times.  The Veteran reported panic attacks and 
episodes of violence, but denied the presence of suicidal or 
homicidal thoughts.  He denied any hallucinations.  
Following a review of the Veteran's claims file and a 
physical examination of the Veteran, the VA examiner found 
that the Veteran's service-connected PTSD caused 
deficiencies in the areas of thinking, family relations, and 
work.  Specifically, the examiner stated that the Veteran 
had moderate concentration problems, was irritable at home 
with some outside social contacts, and was able to work up 
until a few years ago so long as he worked by himself.  At 
the examination, the Veteran's mood was anxious.  His 
thought process was rambling and racing, and his thought 
content was described as ruminations.  His speech was 
hesitant, and his affect was constricted.  The Veteran did 
not have inappropriate behavior.  The examiner found the 
Veteran's recent and immediate memory to be moderately 
impaired, such that he forgot daily tasks.  The examiner 
assigned a GAF score of 51, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The examiner found that the Veteran did not 
have total occupational and social impairment.

Findings of social and occupational impairment were also 
made at a December 2009 private psychiatric examination.  At 
the examination, the Veteran indicated that he had been 
married twice and had owned and operated an upholstery 
business for fifty years.  The Veteran reported that he 
socializes frequently with friends and family.  He described 
nightmares and flashbacks several times per week.  He 
indicated that he startles easily, is hypervigilant, and 
cannot tolerate anyone behind him.   The Veteran stated that 
he hears his name called and hears cars drive up to his 
residence one time per week, when no one or nothing is 
there.  Following a physical examination of the Veteran, the 
private physician found that the Veteran's recent memory was 
moderately impaired, so he could not remember what he read 
and got lost when traveling.  The physician stated that the 
Veteran's working memory was 100 percent impaired.  Anger, 
sadness, and fear also came upon the Veteran without his 
understanding why 50 percent of the time, which, per the 
private physician, was indicative of a dysfunctional 
prefrontal cortex.  The Veteran was able to maintain his 
minimum personal hygiene.  The physician assigned a GAF 
score of 40, indicating some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  The private physician found that, because of the 
Veteran's service-connected PTSD, he is "mildly compromised 
in his ability to sustain social relationships, and he is 
severely compromised in his ability to sustain work 
relationships.  Therefore, the private physician opined that 
he considered the Veteran to be permanently and totally 
disabled and unemployable."

Accordingly, based on the aforementioned evidence and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's overall disability picture is 
most consistent with the criteria for a 70 percent rating.  
The credible lay and medical evidence demonstrates that the 
effects of the Veteran's service-connected PTSD symptoms are 
described to be of the type, frequency and severity that are 
consistent with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Thus, in applying 
the above law to the facts of the case, an initial 
disability rating of 70 percent for PTSD is warranted.  
38 C.F.R. § 4.130, DC 9411.

The Board recognizes that the Veteran's PTSD is not 
manifested by all of the enumerated symptoms for the 70 
percent rating.  38 C.F.R. § 4.130, DC 9411.  However, as 
previously stated, the list of symptoms under the rating 
criteria are meant to be examples of symptoms that would 
warrant the rating, but are not meant to be exhaustive, and 
the Board need not find all or even some of the symptoms to 
award a specific rating.  Mauerhan, 16 Vet. App. at 442-43.  
Further, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the 
symptoms listed in the DC, the appropriate equivalent rating 
will be assigned.  Id. at 443.  In reviewing the evidence of 
record, the Board finds that the evidence establishes that 
the effects of the Veteran's PTSD more nearly approximate 
occupational and social impairment with deficiencies in most 
areas, even though the Veteran's PTSD is not manifested by 
the entire list of symptoms under the rating criteria.  
Particularly, the Board notes that the Veteran's GAF scores 
have ranged from 40 to 51, indicating moderate to major 
impairment in social and occupational functioning.  The 
Board finds that the overall medical and lay evidence of 
record supports these GAF scores, and establishes that the 
Veteran's PTSD causes occupational and social impairment 
with deficiencies in areas such as work, family relations, 
thinking and mood.  Hence, the Board finds that the 
Veteran's PTSD is most appropriately rated as 70 percent 
disabling, since April 30, 2009 (the effective date of the 
grant of service connection).  38 C.F.R. § 4.130, DC 9411.  

A higher schedular rating of 100 percent is not warranted, 
however, as that rating requires evidence of total 
occupational and social impairment.  Specifically, the Board 
notes that the private physician found that the Veteran was 
unemployable due to his service-connected PTSD; however, the 
assignment of a 100 percent schedular rating for the 
service-connected PTSD requires both total occupational 
impairment and total social impairment.  Here, total social 
impairment is not demonstrated by the record.  The private 
physician found that the Veteran was only "mildly" 
compromised in his social relationships, and the Veteran 
told the physician that he socializes frequently with 
friends and family.  Total social impairment was also not 
documented at the VA examination, in which the Veteran 
reported that he was currently married, had some friends, 
and had a relationship with his son, who helped him with his 
bills.  Additionally, the VA examiner specifically found 
that the Veteran did not have total occupational and social 
impairment, following a review of the claims file and a 
physical examination of the Veteran.  Total social 
impairment was also not demonstrated in the VA and private 
treatment records.  

In making this assessment, the competence and credibility of 
the Veteran must be considered.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board acknowledges that 
the Veteran and his ex-wife are competent to give evidence 
about what they observe or experience.  For example, they 
are competent to report that the Veteran experiences certain 
symptoms, such as hallucinations and depression, and they 
are credible in this regard.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Their competent and credible beliefs 
that the Veteran's disability is worse, do assist to support 
the assignment of a 70 percent rating, but do not assist to 
support a higher 100 percent schedular rating, because they 
are outweighed by the competent and credible VA and private 
medical examinations that evaluated the true extent of 
impairment based on objective data coupled with the lay 
complaints. The physicians have the training and expertise 
necessary to administer the appropriate tests for a 
determination on the type and degree of the impairment 
associated with the Veteran's complaints.  For these 
reasons, greater evidentiary weight is placed on the mental 
status evaluation findings, which do not demonstrate the 
total social impairment that is also required for the 100 
percent schedular rating.

Furthermore, the Veteran has not displayed the following 
suggested, enumerated symptoms for the 100 percent rating:  
gross impairment in thought processes or communication; 
grossly inappropriate behavior; persistent danger of hurting 
others; and, intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene).  Thus, these examples are not present to support a 
100 percent schedular rating for total occupational and 
social impairment.  38 C.F.R. § 4.130, DC 9411.

The Board has also considered the GAF scores assigned 
throughout the appeal period.  His GAF scores have been 
indicative of moderate to major impairment of social and 
occupational functioning, which is more consistent with the 
criteria for a 70 percent rating under DC 9411.  Id.

As instructed in Mauerhan, the Board must consider the 
totality of the Veteran's symptomatology and circumstances 
when adjudicating the appropriate schedular rating under DC 
9411.  In the opinion of the Board, the Veteran has not 
demonstrated the type of severity, frequency and duration of 
PTSD symptomatology, which would support a 100 percent 
schedular rating premised on "total" occupational and social 
impairment.  Id.

In summary, the Board finds that the criteria for a 70 
percent schedular rating for the service-connected PTSD, but 
no higher, have been met, since April 30, 2009.  Id.  
Significantly, the Veteran's symptoms do not appear to have 
changed significantly during this initial rating period so 
as to warrant a staged rating.  Fenderson, 12 Vet. App. at 
126.

In sum, the schedular criteria for an initial disability 
rating of 70 percent, but no higher, for the Veteran's 
service-connected PTSD, have been met since April 30, 2009, 
the effective date of the grant of service connection.  
Thus, an initial 70 percent schedular rating is assigned 
since April 30, 2009.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based on application of 
provisions of the VA's Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2012).  However, the regulations also provide 
for exceptional cases involving compensation.  Pursuant to 
38 C.F.R. § 3.321(b)(1) (2012), the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008). 

If the criteria reasonably describe the claimant's 
disability level and symptomatology, then a Veteran's 
disability picture is contemplated by the rating schedule.  
The assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and is found inadequate, the RO or Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference 
with employment" and "frequent periods of hospitalization"). 

Here, the Veteran's disability picture is not so unusual or 
exceptional in nature as to render the disability rating for 
his service-connected PTSD inadequate.  This disability was 
evaluated under 38 C.F.R. § 4.130, DC 9411.  The Board finds 
that these criteria specifically contemplate the Veteran's 
level of disability and symptomatology.  As noted above, the 
Veteran's disability is primarily manifested by occupational 
and social impairment.  These symptoms are specifically 
contemplated by the scheduler criteria under DC 9411.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
his current disability rating.  The criteria for a 70 
percent schedular rating for the Veteran's service-connected 
PTSD more than reasonably describe the Veteran's disability 
level and symptomatology.  Therefore, the currently assigned 
schedular evaluation is adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 
see also 38 C.F.R. §§ 4.71a, 4.124a, DCs 5276, 8522. 

III.  TDIU Claim

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither her nonservice-connected 
disabilities nor her advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
Id.   

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected 
disabilities do not prevent her from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court 
stressed that VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion on what 
effect the Veteran's service-connected disabilities have on 
her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2012). 

In this case, the Veteran is currently service-connected for 
the following disabilities:  PTSD, currently rated as 70 
percent; shell fragment wound of the right hand, currently 
rated as noncompensable (0 percent); and, appendectomy scar, 
currently rated as noncompensable (0 percent).  Based on the 
Board's grant of a higher rating of 70 percent for the 
service-connected PTSD in this decision, the Veteran now 
meets the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a).  

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure 
or follow a substantially gainful occupation due to his 
service-connected disabilities.

Initially, the Board notes that the Veteran is currently 
unemployed.  At the June 2009 VA psychiatric examination, 
the Veteran stated that he retired a few years ago due, in 
pertinent part, to his psychiatric problems, which made it 
difficult for him to interact with others.  The Veteran 
argues that he is currently unable to work due to his 
service-connected PTSD.  

The medical evidence supports the Veteran's contentions.  
Specifically, at the June 2009 VA psychiatric examination, 
the Veteran stated that he had to avoid working with others 
because he was afraid of criticism.  The Veteran reported 
panic attacks and episodes of violence.  Following a review 
of the Veteran's claims file and a physical examination of 
the Veteran, the VA examiner found that the Veteran's 
service-connected PTSD caused deficiencies in the areas of 
thinking and work.  Specifically, the examiner stated that 
the Veteran had moderate concentration problems, was 
irritable at home with some outside social contacts, and was 
able to work up until a few years ago so long as he worked 
by himself.  At the examination, the Veteran's mood was 
anxious.  His thought process was rambling and racing, and 
his thought content was described as ruminations.  His 
speech was hesitant, and his affect was constricted.  The 
Veteran did not have inappropriate behavior.  The examiner 
found the Veteran's recent and immediate memory to be 
moderately impaired, such that he forgot daily tasks.  The 
examiner assigned a GAF score of 51, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  

At the December 2009 private psychiatric examination, the 
Veteran indicated that he had owned and operated an 
upholstery business for fifty years.  The Veteran reported 
that he startles easily, is hypervigilant, and cannot 
tolerate anyone behind him.  Following a physical 
examination of the Veteran, the private physician found that 
the Veteran's recent memory was moderately impaired, so he 
could not remember what he read and got lost when traveling.  
The physician stated that the Veteran's working memory was 
100 percent impaired.  The physician assigned a GAF score of 
40, indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The private physician found that, because of the 
Veteran's service-connected PTSD, he is "severely 
compromised in his ability to sustain work relationships."  
Therefore, the private physician opined that he considered 
the Veteran to be "permanently and totally disabled and 
unemployable."

The Board finds these medical opinions to be competent and 
credible evidence, and the opinions are supported by the 
treatment records.

Accordingly, in light of the favorable private medical 
opinion in particular and the lack of contrary evidence, 
reasonable doubt is resolved in favor of the Veteran at this 
time.  Thus, the Board finds that the Veteran's service-
connected PTSD precludes him from securing and maintaining 
substantially gainful employment consistent with his 
educational and vocational experiences at this time.  Thus, 
entitlement to TDIU is warranted.  


ORDER

Entitlement to an initial disability rating of 70 percent, 
but no higher, for PTSD is granted, since April 30, 2009, 
subject to the statutory and regulatory provisions governing 
the payment of monetary benefits.

Entitlement to a TDIU due to the service-connected PTSD is 
granted, subject to the statutory and regulatory provisions 
governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


